Citation Nr: 0314502	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-34 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right great toe injury.  

2.  Entitlement to service connection for residuals of a left 
ankle sprain.  

3.  Entitlement to a compensable rating for tinea pedis.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active duty from June 1981 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue concerning service connection for residuals of a 
left ankle sprain will be addressed in the Remand that 
follows this decision.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
current right great toe disability that is related to 
service.   

2.  The medical evidence shows that the veteran's tinea pedis 
is manifested by discolored, dystrophic toenails and the 
occasional need for topical therapy.  Less than 5 percent of 
the entire body is affected.  


CONCLUSIONS OF LAW

1.  Residuals of a right great toe injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  

2.  The criteria for a compensable rating for tinea pedis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, and 4.118, Code 7813-7806 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
November 1996 rating decision, October 1997 statement of the 
case, and August 2002 supplemental statement of the case, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in November 2001, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection for residuals of a right great toe injury 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The veteran's service medical records are completely negative 
for evidence of an injury to his right great toe and the 
report of his separation examination notes no pertinent 
abnormal clinical findings.  

In September 1995, the veteran reported to a private examiner 
that he had left foot pain, but no right foot complaints or 
abnormal clinical findings were recorded.  The report of an 
August 1996 private outpatient visit lists a history of a 
right foot injury in service when a fork lift ran over the 
veteran's foot, but he indicated that he did not report the 
incident.  The examiner noted pain to palpation of the 
metatarsophalangeal joint of the right great toe.  No current 
disability of the right great toe was diagnosed.  

Despite the veteran's report to a private physician in 1996 
of the fork lift injury during service, the service medical 
records do not corroborate any such injury.  Nor do they 
reflect any complaints or abnormal clinical findings 
regarding his right great toe during service.  Moreover, 
there is no evidence, medical or otherwise, of any complaints 
relative to the veteran's right great toe for several years 
after his separation from service.  In addition, the medical 
evidence does not reflect a diagnosis of any current 
disability of the right great toe.  It should be noted that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

In the absence of evidence of a current disability that is 
related to service, service connection for residuals of a 
right great toe injury must be denied.  In this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and that, therefore, the provisions of 
§ 5107(b) are not applicable.   

Compensable rating for tinea pedis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation 


will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's tinea pedis.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  The Board 
will evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

Tinea pedis is to be rated on the basis of scars, 
disfigurement, or other manifestations.   Code 7813.  Because 
the manifestations of tinea pedis and eczema are similar, the 
Board will evaluate the veteran's tinea pedis using the 
criteria for rating eczema.  

Eczema, with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or a small area, warrants 
a noncompensable rating.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent evaluation is warranted.  If there is exudation or 
itching constant, extensive lesions or marked disfigurement, 
a 30 percent rating is for assignment.  With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder is exceptionally 
repugnant, a 50 percent evaluation is warranted.  Code 7806.  

Effective in August 2002, VA revised the criteria for 
evaluating dermatophytosis.  The new criteria provide that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (under Code 7800), scars (under Code 
7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806), 
depending upon the predominant disability.  Code 7813.  

Revised Code 7806 provides that dermatitis covering more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  Where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, a 30 percent rating is appropriate.  If 
at least 5 percent, but less than 20 percent, of the entire 
body is involved, or at least 5 percent, but less than 20 
percent, of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the past 12-month period, a 10 
percent rating is warranted.  A zero percent evaluation is 
appropriate if less than 5 percent of the entire body or less 
than 5 percent of exposed areas are affected, and no more 
than topical therapy required during the past 12-month 
period.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in instances where the rating criteria 
are revised during the pendency of a veteran's appeal, the 
claim must be evaluated under the provisions of both sets of 
criteria, applying the criteria that are more favorable to 
the appellant.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Further, VA's General Counsel has held that if the amended 
regulation is more favorable to the claimant, then the 
retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000.  The Board 
is bound by that ruling.  

The service medical records note treatment for tinea pedis, 
although the report of the veteran's separation examination 
notes no abnormal clinical findings regarding his skin or 
feet.  

At the time of a visit to a private podiatrist in September 
1995, the veteran reported that he had a fungus on his 
toenails, which were getting thick and causing him pain and 
problems.  The examiner noted onychomycosis of the nails of 
both feet, but did not furnish other pertinent clinical 
findings.  

A private medical report dated in August 1996 notes 2+ tinea 
pedis and 2+ onychomycosis of both feet, with blistering.  

The veteran was hospitalized at a private facility in 
February 1999 for treatment of cellulitis of the right foot 
and lower leg.  Although the records of that hospitalization 
also note the veteran's long history of tinea pedis, they do 
not indicate any relationship between the two conditions.  
The tinea pedis was treated with topical and oral antifungal 
medication and the cellulitis was treated with intravenous 
antibiotics.  No pertinent clinical findings regarding the 
tinea pedis were recorded.  

A VA dermatological examination was conducted in March 2002.  
The veteran reported that he had been having symptoms for 
about a month and was using topical antifungal cream on both 
feet.  The examiner noted that there were no interdigital 
lesions, but both greater toenails were thickened and 
discolored.  

As set forth above, a compensable evaluation for the 
veteran's tinea pedis under the rating criteria that were in 
effect prior to August 2002 requires exfoliation, exudation, 
or itching involving an exposed surface or an extensive area.  
Although the treatment records reflect active manifestations 
and treatment for the veteran's tinea pedis in 1996, none of 
the more recent records note any such manifestations, other 
than chronic thickening and discoloration of his toenails.  
Moreover, the service-connected disability is limited to the 
veteran's feet-neither an exposed surface nor an extensive 
area.  While the veteran may have periodic recurrences of his 
tinea pedis necessitating temporary self-treatment with 
topical creams, there is no evidence that the manifestations 
of the disability have ever been so severe or extensive so as 
to meet the criteria for a compensable rating under any 
applicable diagnostic code that was in effect prior to August 
2002.  

Inasmuch as the veteran's toes certainly constitute less than 
5 percent of the entire body or less than 5 percent of 
exposed areas, and seeing as there is no evidence that the 
disability has required more than topical therapy required 
during the past 12 months, no more than a zero percent rating 
is also warranted under the revised rating criteria.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his tinea pedis.  Neither does the record reflect marked 
interference with employment due to the disability.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of his tinea pedis.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.   
Accordingly, a compensable rating for the veteran's tinea 
pedis must be denied.  




ORDER

Service connection for residuals of a right great toe injury 
is denied.  

A compensable evaluation for tinea pedis is denied.  


REMAND

The service medical records document that the veteran 
sustained a left ankle sprain in 1982 while jogging.  The 
report of his separation examination, however, does not 
reflect any pertinent abnormal clinical findings.  
Nevertheless, post-service treatment records do document 
treatment beginning in 1996, several years after his 
separation from service, including cortisone injections, for 
residuals of a left ankle sprain which reportedly occurred 
during service.  The Board believes that, in light of this 
evidence, a medical opinion would be helpful to determine 
whether the veteran's current left ankle problems are the 
result of the injury noted in service.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care practitioners who have 
treated him for a left ankle disorder 
since September 2000.  The RO should 
request copies of the records of all 
treatment indicated by the veteran.  

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate her appealed 
claims, as well as what evidence she is 
to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
letter should include notice as to the 
specific types of evidence that would 
help establish his claim for a greater 
initial rating for degenerative disc 
disease with lumbar spasm.  In addition, 
the RO should furnish the veteran with a 
copy of the revised criteria for 
evaluating degenerative disc disease.  

3.  The RO should then schedule the 
veteran for an orthopedic examination.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiner's report should 
set forth in detail all complaints, 
clinical findings, and diagnoses relative 
to any current left ankle disorder. in 
addition, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current left ankle disorder is 
related to or the result of the left 
ankle injury noted in service.  The 
opinion should include appropriate 
rationale.  

4.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim for service 
connection for residuals of a left ankle 
injury.  If action taken remains adverse 
to him, he and his accredited 
representative should be furnished a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

